—Per Curiam.
Respondent was admitted to practice by this Court in 1982. He maintained a law office in New Jersey, where he was admitted in 1971.
By order dated February 3, 1999, the Supreme Court of New Jersey disbarred respondent upon his consent in which he admitted knowing misappropriation of client and/or estate funds. Petitioner, the Committee on Professional Standards, moves to reciprocally discipline respondent, who has not responded to the motion.
In view of the above, we grant petitioner’s motion and reciprocally disbar respondent, effective immediately (see, 22 NYCRR 806.19).